DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
Applicant’s election without raising a traverse of Claims 1-9 of Group I in the reply filed on 12/08/2022 is acknowledged.  Claims 10- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, and as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding Claims 1-9, Claim 1 recites “a sealer composition . . . comprising a substantially non-aqueous blend . . . wherein said corrosion inhibitor is soluble in silane and soluble in solvent-diluted silane, and at least partially soluble in water.”  This recitation is unclear, vague and confusing and therefore indefinite for two reasons.  First, is the silane for solubility the same or different from the first and/or second silane or any silane of any molecular weight?  Second, is whether elements of a solvent and water as important elements for the sealer composition are omitted from the claim particularly given that the corrosion inhibitor is claimed as soluble in water?  For these reasons the claims are indefinite. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2003/0101898, Standke et al. (hereinafter “Standke”) evidence by US. 2006/0156960, Wombacher et al. (hereinafter “Wombacher”). 
For Claim 1-9, Standke discloses in the entire document particularly see claims 1-5 and 9 and ¶s 0002, 0013-0014, 0016, 0019, 0021-0023, 0034, 0044, a composition having a corrosion-inhibiting action for reducing active corrosion of steel reinforcement in concrete for protecting {i.e. reading on sealer} steel-reinforced concrete (reading on for cementitious substrate) against corrosion of the steel reinforcement, wherein the composition comprises, as a component A, at least one organosilane or organosiloxane of the formula: (I) R--SiR1x(O)yR2z (I), where R is a linear or branched alkyl group having from 3 to 20 carbon atoms; R1 is a linear or branched alkyl group having from 1 to 4 carbon atoms; R2 is a linear or branched alkoxy group having from 1 to 4 carbon atoms or a hydroxy group, where groups R2 may be identical or different; x is 0, 1 or 2; y is from 0.0 to 1.5; z is 0, 1,2 or 3; and (x+2y+z)=3.  Claim 2 of Standke lists types for at least one alkylalkoxysilanes {i.e. two of different molecular weight}, where each silane in the list has a higher molecular weight than the silane before it in the list (reading on Claim 1).  The at least one organosilanes like isobutyl triethoxysilane (molecular weight =220.38) {reading on first silane} and n-octyl triethoxysilane (molecular weight = 276.49) {reading on second silane} are described as preferable organosilanes (see ¶ 0019) {with at least one reading on both can be used for a first and second silane).  With both isobutyl triethoxysilane as first silane and n-octyl triethoxysilane as second silane both as alkyl trialkoxysilanes, isobutyl triethoxysilane {reads on first silane pending claims 1-5 and 8} and n-ocyltriethoxysilane as second silane reads on claims 1-5 and 8.  
From ¶s 0019 and0052 the at least one corrosion inhibitor is from the group of compounds bearing amino groups like an aminosilane or aminoalcohol (See ¶ 0016) and long-chain carboxylic acids or their calcium or magnesium salts, wherein said corrosion inhibitor is soluble in alkylalkoxysilane, or soluble in solvent-diluted silane, and at least partially soluble in water, as in admixture with long-chain carboxylic acids or their salts {with “long-chain” reading on “alkyl” for pending Claims 1 and 9} or calcium or magnesium salts, preferably calcium dinonylnaphthalenesulfonate, optionally with addition of further components, for example solvents or processing aids.  From ¶s 0016, 0021, 0023 and 0044 such solvents include solvents, diluents or solubilizers, e.g. mineral oil, petroleum spirit hydrocarbons, alcohols, in particular methanol, ethanol, n-propanol, i-propanol, n-butanol, i-butanol, sec-butanol, t-butanol, also diisotridecyl adipate where application of the liquid inhibitor system {reading on substantially non-aqueous} to concrete surfaces {reading in for cementitious substrate} can significantly reduce corrosion currents at the steel reinforcement, even in the case of existing active corrosion and even in the case of a concrete damaged by cracks.  The liquid inhibitor formulation can be applied directly to the concrete surface, where with at least one active ingredient therein preferably has a low viscosity and penetrates readily {reading on a liquid substantially non-aqueous system with soluble corrosion inhibitor in the silane or solvent-diluted silane.  Wombacher evidences at ¶ 0046 that aminoalcohols as salts are readily water-soluble {reading on at least partially water soluble for Claim 1}.  Suitable aminoalcohol salts are in particular the salts of aminoalcohols and organic acids, in particular of the C1-C4 -carboxylic acids, C1 -C4 -hydroxycarboxylic acids or C2-C4 -dicarboxylic acids.  
From ¶ 0043 of Standke alkylalkoxysilanes or siloxanes are usually used for the impregnation (waterproofing) of porous, mineral building material.  The aim of this measure is to keep out water and harmful materials dissolved therein, for example chlorides. It has surprisingly and advantageously recognized that the use of specific alkylalkoxysilane- or alkylalkoxysiloxane-containing compositions enables significant reduction in corrosion of steel reinforcement in cement-bonded mineral materials to be in particular that existing corrosion can be stopped or at least effectively reduced.  
Also for Claim 1 the recitations “corrosion inhibitor is soluble in silane, and soluble in solvent-diluted silane, and at least partially soluble in water” given that Standke discloses the same at least one alkylalkoxysilane like, isobutyltriethyoxysilane as one silane and octyltriethoxysilane as another alkylalkoxysilane from ¶ 0019 {reading on first and second silane} and the same corrosion inhibitor of long-chain carboxylic acid like C1-C4 -carboxylic acids, C1 -C4 -hydroxycarboxylic acids or C2-C4 -dicarboxylic acids evidenced in Wombacher, then Standke’s corrosion inhibitor would have the same properties of soluble in silane, and soluble in solvent-diluted silane, and at least partially soluble in water as that claimed in Claim 1.  The silanes and corrosion inhibitor of Standke have the same chemical structure of a silane and corrosion inhibitor as in pending Claim 1 so that all claimed properties specifically not disclosed are deemed to be inherent or implicit properties unless shown otherwise.  In accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The recitation in the claims that the sealer composition is “for cementitious substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Standke discloses the sealing composition as presently claimed, it is clear that the sealing composition of Standke would be capable of performing the intended use, i.e. of for cementitious substrates, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention, particularly because Standke teaches application to concrete.
The foregoing disclosures anticipate or render obvious as meeting Claims 1-9.  
Claim Rejections - 35 USC § 103
Alternatively Claim 9 is rejected under 35 U.S.C. 103 as obvious over Standke in view of Wombacher.  
Regarding Claim 9, Standke is applied as to Claims 1 and 9 and to any extent that Standke does not expressly disclose a corrosion inhibitor as claimed in pending Claim 9, Wombacher is cited.    
Wombacher discloses in the abstract and at ¶s 0009, 0012-0052 a hydraulically setting composition containing phosphorus-oxygen acid esters or ester salts which comprise alkoxy groups and  alkyl carboxylic acids at ¶ 0046 and 0052.  Also disclosed is a surface-modifying agent for structural steel, which contains or consists of phosphorus-oxygen acid esters or ester salts comprising alkoxy groups.  The hydraulically setting composition and the surface-modifying agent are suitable for protecting reinforced concrete and corrosion inhibitors for steel which form no insoluble or sparingly soluble calcium salts.  From ¶s 0012-0037 hydraulically setting composition which contains esters or ester salts, comprising alkoxy groups, of phosphorus-oxygen acids of the general formula (I), (II), (III) or (IV): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where k = 0 or 1.  When k is zero there is no NR groups where from ¶ 0035 the term "monoesters" designates compounds in which each phosphorus atom has an ester group and a -OH or -O- group and from ¶ 0037 phosphonic acid itself can be a starting material.  Given this type of formula the Office opinion is that the monoester would be a type of mono-n-octyl phosphate ester in regards to Claim 17.  Wombacher discloses at ¶ 0046 that the corrosion inhibitors from formulae I-IV can be combined with aminoalcohol corrosion inhibitors and alkyl carboxylic acids of C1-C4 -carboxylic acids, C1 -C4 -hydroxycarboxylic acids or C2-C4 -dicarboxylic acids.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Standke the sealer composition with a first and second silane and corrosion inhibitor like aminoalcohol with carboxylic acid as afore-described for Claims 1 and 9, where from Wombacher a corrosion inhibitor of phosphorus from formulae I-IV is combined with the aminoalcohol of Standke motivated to protect reinforced concrete as for Claim 9.  The combination of Wombacher with Standke has a reasonable expectation of success given that Wombacher teaches that the phosphorus corrosion inhibitors of formulae I-IV can be combined with amino alcohol corrosion inhibitors.    
Claim Rejections - 35 USC § 102/103
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2016/0280611, Hirokami (hereinafter “Hirokami”).  
Regarding Claim 1 Hirokami discloses in the entire document particularly (see claims 1, 3, 4, 6 and 7) and ¶s 0012 and 0029-0030 a penetrating sealer comprising a substantially non-aqueous blend (See claim 1) of organosilanes ("mixtures thereof" in claim 3 and at least one from claim 1 and ¶ 0012), selected from a small single list of organosilanes, in which isobutyl triethoxysilane (molecular weight (“MW’“) =  220.38) {reading on first silane} and n-octyl triethoxysilane (MW = 276.49) are cited, the latter with a higher molecular weight than the former {reading on a first silane the former and second silane, the latter ; and at least one amine-based corrosion inhibitor, wherein said corrosion inhibitor is soluble in silane, soluble in solvent-diluted silane, and at least partially soluble in water.  From ¶s 0029 and 0030 solvents like methanol, ethanol and isopropanol can be included as long as not impairing the anticorrosion agent composition.  The sealer seals a steel reinforced concrete structure from intrusion of corrosion-causing agents by applying to a surface of said structure to be sealed and permitting the sealer composition to penetrate into the substrate.  From ¶ 0035 the anticorrosion agent may be applied to the reinforced concrete surface by any desired coating techniques {reading on sealer to be anticorrosive}.   
Also for Claim 1 the recitations “corrosion inhibitor is soluble in silane, and soluble in solvent-diluted silane, and at least partially soluble in water” given that Hirokami discloses the same at least one alkylalkoxysilane like, isobutyltriethyoxysilane as one silane and octyltriethoxysilane as another alkylalkoxysilane {reading on first and second silane} and solvents that do not impair anticorrosion agents that can be added in the coating, then Hirokami’s corrosion inhibitor would have the same properties of soluble in silane, and soluble in solvent-diluted silane, and at least partially soluble in water as that claimed in Claim 1.  The silanes, solvents, and corrosion inhibitor of Hirokami have the same chemical structure of a silane and corrosion inhibitor as in pending Claim 1 so that all claimed properties specifically not disclosed are deemed to be inherent or implicit properties unless shown otherwise.  In accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   
It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hirokami discloses the sealing composition as presently claimed, it is clear that the sealing composition of Hirokami would be capable of performing the intended use, i.e. of for cementitious substrates, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention, particularly because Hirokami teaches application to concrete. 
These disclosures anticipate or render obvious as meeting Claims 1-8.
Claim Rejections - 35 USC § 102/103
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2008/0131594, Cho (hereinafter “Cho”).  
Cho discloses in the entire document particularly in the abstract and at (see experimental example 3) and Claim 14 a method of sealing a steel reinforced concrete structure from intrusion of corrosion-causing agents, comprising: applying to a surface of said structure to be sealed a penetrating sealer comprising a substantially non-aqueous blend of:   a first silane comprising isobutyl triethoxysilane (MW =  220.38); a second silane having a higher molecular weight than said first silane and comprising n-octyl triethoxysilane (MW =  220.38) and mixtures thereof (See ¶ 0080); and at least one corrosion inhibitor formed by the blend of the silicate polymers of formulae 1 and 2 (see ¶ 0071), wherein said corrosion inhibitor is soluble in silane, soluble in solvent-diluted silane, and at least partially soluble in water, and permitting the sealer composition to penetrate into the substrate.   
It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Cho discloses the sealing composition as presently claimed, it is clear that the sealing composition of Cho would be capable of performing the intended use, i.e. of for cementitious substrates, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention, particularly because Cho teaches application to concrete. 
These disclosures anticipate or render obvious Claims 1-8.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787